Citation Nr: 9920376	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran had active duty service at the United States Air 
Force Academy from June 1968 to May 1969.

In May 1997, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denied the veteran's 
claim for service connection for residuals of a low back 
injury.  He timely appealed the RO's decision to the Board of 
Veterans' Appeals (Board).

The veteran (through his representative) submitted additional 
medical evidence directly to the Board in February 1999, 
accompanied by a statement waiving his right to have the 
evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304 (1998).  Therefore, the Board will proceed to 
adjudicate the claim, inclusive of this evidence.


FINDINGS OF FACT

1.  In October 1968, while a cadet at the United States Air 
Force Academy, the veteran sustained an injury to his low 
back; he eventually was medically discharged from the Academy 
because of physical disability stemming from the injury.

2.  The veteran has chronic residuals from the low back 
injury in service.


CONCLUSION OF LAW

A chronic low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1968, while a cadet at the United States Air Force 
Academy, the veteran sustained an injury to his low back.  
For several months after the incident, he received ongoing 
treatment (both inpatient and outpatient) for residuals of 
his injury, and chronic low back strain was diagnosed.  His 
doctors also suspected that at least a portion of his 
symptoms may have been psychosomatic in nature.  However, 
after his complaints persisted, he was administratively 
discharged from the Academy in May 1969 due to physical 
disability stemming from the injury.

The veteran alleges he has chronic residuals from the low 
back injury in service.  VA doctors who examined him in 
February 1997 diagnosed degenerative disc disease of the low 
back (at L4-L5), with chronic pain, and chronic lumbar 
strain.  The examiners also took note of the injury in 
service.

More recently, a private chiropractor reported in a March 
1997 statement that he had been treating the veteran since 
1981 for residuals of the low back injury he sustained while 
a cadet at the Air Force Academy.  The private chiropractor 
also reported that the veteran told him he experienced 
intermittent pain in his low back many years before the 
initial episode of treatment-in fact, ever since the injury 
at the Academy-and that he had not injured his low back at 
any other time in his life.  The private chiropractor went on 
to note that the disc disease noted on X-rays and other 
clinical studies of the low back (myelogram, etc.) during the 
years since service was not detected or clinically evident 
while the veteran was a cadet at the Academy simply because 
it took time for his pathology to fully develop, and that his 
current symptoms are, in fact, a residual of the injury in 
service.  The private chiropractor also cited various 
additional instances of treatment the veteran had received 
from other doctors since his injury at the Academy.

A senior medical consultant who is affiliated with the 
veteran's representative indicated in a February 1999 
statement that, based on his review of the relevant evidence 
in this case, the problems currently affecting the veteran's 
low back are "consistent with" the injury he sustained 
while a cadet at the Academy and, therefore, it is "quite 
likely" that his current back condition is a result of that 
incident.

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Clearly, the veteran sustained trauma to his low back 
coincident with his active duty service as a cadet at the Air 
Force Academy, so there is no question that he sustained a 
relevant injury during service.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994).  This case turns, instead, on 
the questions of:  a) whether the injury in service resulted 
in "chronic" disability, as opposed to disability that was 
merely acute and transitory; and b) whether there is 
competent medical evidence linking the current low back 
pathology to the injury in service.  Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  The Board finds that there is 
sufficient evidence of both.

The fact that the veteran was ultimately medically discharged 
from the Academy because of the physical impairment in his 
low back (albeit with suspicions that some of his impairment 
was merely psychosomatic in nature) suggest that the injury 
in service resulted in "chronic" disability, particularly 
since the more recent medical evidence of record continues to 
show that he has "chronic" low back strain and 
even degenerative disc disease at L4-L5.  However, aside from 
this, there also is competent medical evidence linking his 
current pathology to the injury in service-of note, the 
February 1999 statement from the senior medical consultant 
affiliated with the veteran's representative, and the March 
1997 statement from the private chiropractor.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  When considered in the 
aggregate, this evidence provides a plausible basis for 
granting service connection, especially since there is 
absolutely no medical evidence to the contrary.



ORDER

Service connection for residuals of a low back injury is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

